Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on April 01, 2020.  Claims 1-7 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because  the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine and a process.  Claim 7 is not one of the four statutory categories of invention and will be addressed additionally after but the arguments applied to the other independent claims also applies to claim 7.  Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of a controller used to match the user with the vehicle based on the information about the first airplane and the information about the second airplane, and generate an operation instruction to dispose the vehicle at a position where the user alights from the first airplane in accordance with a time at which the user alights from the first airplane such that the user boards the vehicle and to dispose the vehicle at a position where the user boards the second airplane in accordance with a time at which the user boards the second airplane such that the user alights from the vehicle as recited in the independent claims.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  The recited claim merely matches and generates.  A person with a flight log and a control of the vehicles could match and generate a control instruction. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering such as “acquire information about a first airplane from which a user transfers and information about a second airplane to which the user transfers in a case where the user who makes an airplane transfer in an airport makes a request to use an autonomously traveling vehicle when the user moves from the first airplane to the second airplane” are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: a controller does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).


As for dependent claims 2-5, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention as a whole, considering all claim elements both individually and in combination, is not patent eligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-
statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of
patent eligible subject matter because the claim as drafted is software per se as it is a product without
any structural recitations. See MPEP 2106.03 I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “a controller”.  The examiner is taking processor to be synonymous with controller.  Because of this, the vehicle 10, the server 30 and the user terminal all contain a processor. (see Fig. 3, elements 11, 21 and 31)  Any of these could be the controller recited in the claim.  In addition, the vehicle contains a vehicle controller 103. (see Fig. 8)  This could also be the controller recited in the claim.  For compact prosecution purposes, the examiner will interpret “a controller” to be the vehicle processor 11.  However, the examiner requires amendments to clarify the claims.   

Claims 2-5 are rejected as being dependent on a rejected base claim.  

Regarding claim 6, the claim recites “a computer”.  The examiner is taking processor and/or controller to be synonymous with computer.  Because of this, the vehicle 10, the server 30 and the user terminal all contain a processor. (see Fig. 3, elements 11, 21 and 31)  Any of these could be the controller recited in the claim.  In addition, the vehicle contains a vehicle controller 103. (see Fig. 8)  This could also be the controller recited in the claim.  For compact prosecution purposes, the examiner will interpret “a computer” to be the vehicle processor 11.  However, the examiner requires amendments to clarify the claims.   

Regarding claim 7, the claim recites “a computer”.  The examiner is taking processor and/or controller to be synonymous with computer.  Because of this, the vehicle 10, the server 30 and the user terminal all contain a processor. (see Fig. 3, elements 11, 21 and 31)  Any of these could be the controller recited in the claim.  In addition, the vehicle contains a vehicle controller 103. (see Fig. 8)  This could also be the controller recited in the claim.  For compact prosecution purposes, the examiner will interpret “a computer” to be the vehicle processor 11.  However, the examiner requires amendments to clarify the claims.   

Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a communication unit.  Regardless of which controller (processor) is claimed (11, 21 or 31), no controller alone would have access to all of the information required by the claims. As shown in Fig. 3, a communication unit is utilized by the vehicle , server and user terminal to share information needed to accomplish the claims.  Therefore, the omitted elements are necessary. 

Claims 2-5 are rejected as being dependent on a rejected base claim.  

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Curtis et al., US 8,700,250 B1 teaches a method and apparatus comprising a mobile platform, a movement system associated with the mobile platform, a location system, and a navigator. The mobile platform is configured to hold a passenger. The movement system is configured to move the mobile platform. The location system is configured to identify a location of the mobile platform. The navigator is configured to identify flight information for the passenger. The navigator is further configured to generate a route to a gate for the passenger using the flight information. The navigator is further configured to control the movement system to move the mobile platform along the route using the location of the mobile platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668